DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites, “….the controller generates, in real time and without external input, transitional movements…”  Applicant disclosure section 0009 and drawings indicate that the robot comprises sensors for providing an external input e.g. from the physical space (external contact forces; sec 0093) to a controller for generating transitional movements.   And then again the same section 0009 applicant on the contrary indicates that, “Then, the controller generates, in real time and without external input, transitional movements…..”
 As such applicant’s claim 4 is not supported in the specification.  As such claim 4 does not particularly point out and distinctly claim the subject matter. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 14, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokono (US 20040034449) in view of Gabai (US 6160986).
Regarding claim 1, Yokono discloses a robot for bringing characters (changing of posture e charater, sec 0070; moving tail, head, legs character, etc, sec 0081, 0130, 0138, 0139; sitting character, sec 0142; emotional character e.g. whine, joy, etc; sec 0129, 0138) to life in the (external environment to robot, wherein robot senses external physical world and brings the character to life; sec 69-71), comprising: 
movable components (figs. 4&5; arms, legs, head, tail, move in several degrees of freedom by actuators; sec 0077); 
memory (memory stores a control program, sec 0081, 0083; behavior module library 90; figs. 9, 10; sec 0138) storing a set of animations, motion parameters (memory stores a control program which are motion parameters for driving actuators into motion, sec 0081, 0083; module library stores motion parameters such as, "the robot apparatus recovers from overturn", "the robot apparatus expresses an emotion", "the robot apparatus has detected a ball; these motion parameters cause animations for interaction with a user; sec 0106, 0107), or scripts (memory stores a control program which are scripts defining driving of or movements actuators into motion, sec 0081, 0083; predetermined behavior program data; sec 0138) defining a set of gestures and a set of movements (drive actuators for moving tail, head, legs etc, sec 0081, 0130, 0138, 0139; defining movements e.g. sitting down , sec 0142; execution of a set or group of behaviors, wherein the set or group of behaviors comprise gestures and movements e.g. sitting down , sec 0142) for each of a plurality of moods or emotions (moods and emotions e.g. go ahead, joy, whine; sec 0129, 0138), wherein the set of animations or scripts (memory stores a control program which are scripts defining driving of or movements actuators into motion, sec 0081, 0083; predetermined behavior program data; sec 0138) are stored in memories; and 
a controller located (16, fig. 5; sec 0075) onboard the robot, wherein the robot is untethered and free-ranging in a physical space (robot shown in fig. 4 is untethered and free-ranging in a physical space; sec 0074, etc show components connected together with no tether), wherein the controller determines, in real time, a present mood or emotion (moods and emotions e.g. go ahead, joy, whine; sec 0129, 0138) associated with the robot, wherein the controller selects one of the sets of gestures or one of the sets of movements based on the present mood or emotion (0129, 130, 0138), and wherein the controller operates a set of actuators to operate the movable components using the selected one of the sets of gestures or the sets of movements (0129, 130, 0138), whereby the robot is operated to provide an illusion of life (an illusion of changing or posture like a real animal, e.g. dog, sec 0070; an illusion of moving tail, head, legs like a real animal, etc, sec 0081, 0130, 0138, 0139; an illusion of sitting like a real animal,sec 0142; an illusion of expressing an emotion like a human e.g. whine, joy, etc; sec 0129, 0138). 
Yokono teaches of the robot including programmed scripts and animations stored in memories, but did not particularly teach generation of scripts or animations as claimed (i.e. programming of scripts and animations according to applicants fig. 6, sec 0079).
However, Gabai teaches of a robot comprising storing (col. 3, lines 5-31; col. 27, lines 28-35; col. 28, lines 28-35) a set of animations (facial expressions, col. 3, lines 53-65; play record, stop, voice file are animations to bring life in a creature, col. 4, lines 48-55; col. 25, lines 7-28), motion parameters and scripts (programming instructions; col., 25, lines 12-32), wherein the set of animations or scripts are generated (engineers and programmers to produce interactive constructs; col. 25, lines 33-66; col. 26, lines 41-65;  figs. 24B-30) based on one or more characters (behavior character of a policeman, behavior character of a school child; col. 25, lines 52-66).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yokono as a taught by Gabai for the purpose of providing the option to student and engineers to program and reprogram a robot (Gabai; col. 25, lines 43-66; col. 26, lines 41-65).
force detection, sec 0095; recognition of a hit; sec 0122) for sensing input from the physical space and wherein the controller processes the input from the physical space to determine the present mood or emotion (motion module chooses an emotion by changing the value of an emotion to be expressed based on a sensed hit; sec 0121, 0122, 0123).  
Regarding claim 3, Yokono discloses the robot of claim 1, wherein the controller operates the sets of actuators by sequentially selecting, in real time, differing ones of the sets of gestures or the sets of movements to provide motion synthesis (driving of actuators to cause motion of e.g. legs in a sequence; sec 0081, 0083, 0130, 0138, 0139) for the robot while maintaining balance (sec 0206) in the physical space. Since the robot is for example a toy that emulates a moving dog it is obvious that the four legs of the dog (fig. 4) execute movements to provide motion synthesis for the robot while maintaining balance in the physical space.   
Regarding claim 14, Yokono discloses a robot for bringing characters (changing of posture charater, sec 0070; moving tail, head, legs character, etc, sec 0081, 0130, 0138, 0139; sitting character, sec 0142; emotional character e.g. whine, joy, etc; sec 0129, 0138) to life in the physical world (external environment to robot, wherein robot senses external physical world and brings the character to life; sec 69-71), comprising: 
a pair of movable legs (driving of actuators to cause motion of e.g. legs; sec 0081, 0083, 0130, 0138, 0139); 
memory (memory stores a control program, sec 0081, 0083; behavior module library 90; figs. 9, 10; sec 0138) storing animation content (memory stores a control program which are motion parameters for driving actuators into motion, sec 0081, 0083; module library stores motion parameters such as, "the robot apparatus recovers from overturn", "the robot apparatus expresses an emotion", "the robot apparatus has detected a ball; these motion parameters cause animations for interaction with a user; sec 0106, 0107) corresponding with a screen-based character (the screen based character here is an animatronic toy acting like or imitating a dog since the toy acting like dog executes a posture character, sec 0070; moving tail, head, legs character, etc, sec 0081, 0130, 0138, 0139; sitting character, sec 0142; emotional character e.g. whine, joy, character, etc; sec 0129, 0138); and 
sensors (sec 0075, 0076; force detection, sec 0095; recognition of a hit; sec 0122)) perceiving inputs from a physical environment in which the robot is positioned.
Yokono disclose memory storing animation content generated to correspond with a screen-based character, but did not particularly indicate that the animation content was authored.
How ever, Gabai discloses a robot (324; fig. 23A& 24A&B; col. ) for bringing characters to life in the physical world, comprising: 
a pair of movable legs (figs. 1, 23A); 
memory storing authored animation content generated (a student is shown as an author of animation contents such as speech, emotions, expressions commands as in fig. 104, etc for a programmed robot 324 to execute; the authored animation contents including speed commands, emotions, expressions are stored for example in a voice file, database; col.  25, lines 12-67; col. 30, lines 36-67; col. 36, lines 44-67; col. 37, lines 36-67; col. 50, lines 21-49; col. 51, lines 53 to col. 52, lines 11; figs. 23A, 24A&B, 28, 30, 31; see database in fig. 101D for storing programmed or authored animations contents; col.54, lines 40 to col. 55, lines 3)  to correspond with a screen-based character (the animations are authored to correspond to a screen-based character 350 which is a screen representation of the robot 324; figs. 23A, 52; col.  25, lines 12-67; col. 30, lines 36-67; col. 36, lines 44-67; col. 37, lines 36-67; col. 50, lines 21-49; col. 51, lines 53 to col. 52, lines 11).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to modify Yokono as a taught by Gabai for the purpose of providing the option to student and engineers to program and reprogram a robot (Gabai; col. 25, lines 43-66; col. 26, lines 41-65).
Further therefore, Yokono as modified by Gabai disclose 
57a controller (16, fig. 5; sec 0075; ) including a behavior engine 14 processing the authored animation content along with the inputs from the sensors to generate motion commands (motion module chooses an emotion by changing the value of an emotion to be expressed based on a sensed hit; sec 0121, 0122, 0123; also see motion to control balance, sec 0206) to control motion of the pair of movable legs (driving of actuators to cause motion of e.g. legs; sec 0081, 0083, 0130, 0138, 0139), wherein the controller performs motion synthesis prior to generating the motion commands (deciding the next behavior e.g. deciding on a motion to turn the head horizontally or otherwise or move the legs corresponds to performing motion synthesis prior to generating the motion commands such as commands to drive actuators; sec 0081, 0083, 0130, 0138, 0139), wherein the behavior engine selects and places in sequential order a set of movements in the authored animation content based on the inputs from the sensors (driving of actuators to cause motion of e.g. legs in a sequence based on input from sensors; sec 0081, 0083, 0130, 0138, 0139), and wherein a set of actuators in the pair of legs operate in response to the motion commands (the controller controls all the actuators including actuators in the pair of legs operate in response to the motion commands; sec 0081, 0083, 0130, 0138, 0139).  
driving of actuators to cause motion of e.g. of pairs of ordered set of legs in a sequence; sec 0081, 0083, 0130, 0138, 0139).  

Allowable Subject Matter
Claims 5-13, 16-19 are allowed.
5. The robot of claim 1, wherein the movable components comprise two or more legs each comprising an upper leg housing and a lower leg housing coupled via a 55knee joint, wherein the upper leg housing includes sidewalls defining a hollow interior space, wherein channels are provided in the upper leg housing for receiving two or more of the actuators, wherein the sidewalls include air inlets for drawing air into the hollow interior space and air outlets for exhausting air out of the hollow interior space, and wherein a stack of spaced apart metal fins are positioned within the hollow interior space that are coupled to sidewalls defining the channels and that define air plenums for air between the air inlets and the air outlets.  
6. The robot of claim 5, wherein the sidewalls defining the channels each provides a housing for one of the actuators received in the upper leg housing.  
7. The robot of claim 1, wherein the movable components comprise two or more legs each comprising an upper leg housing and a lower leg housing coupled via a knee joint, wherein the upper leg housing includes sidewalls defining a hollow interior space, wherein channels are provided in the upper leg housing for receiving two or more of the actuators including an ankle pitch actuator, and wherein two belts extend from the upper leg housing and the ankle pitch actuator over a pulley in the lower leg housing with a configuration that transmits torque of the 
8. The robot of claim 1, wherein at least a subset of the actuators each includes a clutch acting as a self-resetting mechanical fuse when transient torques exceed actuator component limits to handle impact events.  
9. A method of generating control animations, motion parameters, or scripts for a self-balancing, legged robot, comprising: animating a performance for a legged robot with a predefined hardware configuration; verifying whether the animated performance complies with physical constraints, wherein when the animated performance is noncompliant with the physical constraints the animating is repeated; and  56running a simulation of the animated performance based on the predefined hardware configuration to determine whether the legged robot balances, wherein the animating is repeated when the legged robot loses balance during the running of the simulation.  
10. The method of claim 9, wherein the physical constraints are verified by checking at least one of joint velocity overspeed, foot slip, ROM violations, angular momentum, and COP within a support polygon.  
11. The method of claim 9, wherein the animating the performance comprises processing an input path for the legged robot to automatically generate a set of footsteps for the legged robot and further comprises receiving user input modifying the set of footsteps for the legged robot to define the animated performance.  
12. The method of claim 9, further including, prior to the running the simulation, automatically correcting a pelvis trajectory of the legged robot, and wherein the method further comprises displaying results of the simulation with the corrected pelvis trajectory, receiving user 
13. The method of claim 9, further comprising performing a hardware check by operating the legged robot to perform the animated performance, wherein the hardware check includes determining whether the legged robot retains balance and whether generated torques in actuators in the legged robot are acceptable.  
16. The robot of claim 14, wherein the legs each comprise an upper leg housing and a lower leg housing coupled via a knee joint, wherein the upper leg housing includes sidewalls defining a hollow interior space, wherein channels are provided in the upper leg housing for receiving two or more of the actuators, wherein the sidewalls include air inlets for drawing air into the hollow interior space and air outlets for exhausting air out of the hollow interior space, and wherein a stack of spaced apart metal fins are positioned within the hollow interior space that are coupled to sidewalls defining the channels and that define air plenums for air between the air inlets and the air outlets.  
17. The robot of claim 16, wherein the sidewalls defining the channels each provides a housing for one of the actuators received in the upper leg housing.  
18. The robot of claim 14, wherein the legs each comprise an upper leg housing and a lower leg housing coupled via a knee joint, wherein the upper leg housing includes sidewalls defining a hollow interior space, wherein channels are provided in the upper leg housing for receiving two or more of the actuators including an ankle pitch actuator, and wherein two belts extend from the upper leg housing and the ankle pitch 58actuator over a pulley in the lower leg 
19. The robot of claim 14, wherein at least a subset of the actuators each includes a clutch acting as a self-resetting mechanical fuse when transient torques exceed actuator component limits to handle impact events.

Conclusion
The prior art, 10242666 made of record and not relied upon is considered pertinent to applicant's disclosure.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONNIE MANCHO whose telephone number is (571)272-6984. The examiner can normally be reached Mon-Thurs.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Mott can be reached on 571 270 5376. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/RONNIE M MANCHO/            Primary Examiner, Art Unit 3664